Title: To George Washington from Edmund Randolph, 20 May 1794
From: Randolph, Edmund
To: Washington, George


               
                  
                  Philadelphia May 20. 1794.
               
               The Secretary of State has the honor of informing the President of the United States, that Mr Van Berckel, Resident of the
                  
                  United Netherlands here, has this moment announced to the Secretary in form his marriage with Madam Bacler de L’eval.  The main object of this annunciation being, that it may [b]e communicated to the President, and the public; a short note is sent for the latter purpose to the Printers.
            